     WRIGHT, FINLAY & ZAK, LLP
 1
     Christopher Alan James Swift, Esq.
 2   Nevada Bar No. 11291
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     cswift@wrightlegal.net
 5   Attorney for Plaintiff, Deutsche Bank National Trust Company, as Trustee for GSAA Home
     Equity Trust 2005-8, Asset-Backed Certificates, Series 2005-8
 6
 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
     DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:15-cv-01664-RFB-GWF
 9   COMPANY, AS TRUSTEE FOR GSAA
10   HOME EQUITY TUST 2005-8, ASSET-                   STIPULATION AND ORDER TO
     BACKED CERTIFICATES, SERIES 2005-8,               EXTEND DEADLINE FOR PLAINTIFF
11   a California Company,                             TO FILE ITS RESPONSE TO
                                                       DEFENDANT’S MOTION TO DISMISS
12                 Plaintiff,
13          vs.                                        (FIRST REQUEST)

14   SFR INVESTMENTS POOL 1, LLC, a Nevada
     Limited Liability Company,
15
16                 Defendant.

17          Plaintiff, Deutsche Bank National Trust Company, as Trustee for GSAA Home Equity
18   Trust 2005-8, Asset-Backed Certificates, Series 2005-8 (“Deutsche Bank”), by and through its
19
     attorney of record, Christopher A. J. Swift, Esq. of the law firm Wright, Finlay & Zak, LLP; and
20
     Defendant, SFR Investments Pool 1, LLC (“SFR”)(collectively, the “Parties”), by and through
21
22   its attorney of record, Diana S. Ebron, Esq. of the law firm Kim Gilbert Ebron, hereby stipulate

23   and agree as follows:
24
            WHEREAS SFR filed its Motion to Dismiss Complaint on April 30, 2019, 2019 [ECF
25
     No. 32].
26
            WHEREAS the deadline for Deutsche Bank to file a response to SFR’s Motion to
27
28   Dismiss Complaint [ECF No. 32] is currently May 14, 2019.



                                               Page 1 of 2
             THEREFORE, based on the foregoing,
 1
 2           IT IS SO STIPULATED AND AGREED that the deadline for Plaintiff to file its

 3   response to SFR’s Motion to Dismiss Complaint [ECF No. 32] shall be extended to May 21,
 4
     2019.
 5
             Deutsche Bank requests additional time to fully address the arguments set forth in SFR’s
 6
 7   Motion. This is the parties’ first request for an extension and is not intended to cause any delay

 8   or prejudice to any party.
 9           IT IS SO STIPULATED.
10
     DATED this 14th day of May, 2019.                 DATED this 14th day of May, 2019.
11
     WRIGHT, FINLAY & ZAK, LLP                         KIM GILBERT EBRON
12
     /s/ Christopher A. J. Swift, Esq.                 /s/ Diana S. Ebron, Esq.
13
     Christopher A. J. Swift, Esq.                     Diana S. Ebron, Esq.
14   Nevada Bar No. 11291                              Nevada Bar No. 10580
     7785 W. Sahara Ave., Suite 200                    Jacqueline A. Gilbert, Esq.
15   Las Vegas, NV 89117                               Nevada Bar No. 10593
16   Attorney for Plaintiff, Deutsche Bank National    Karen L. Hanks, Esq.
     Trust Company, as Trustee for GSAA Home           Nevada Bar No. 9578
17   Equity Trust 2005-8, Asset-Backed                 7625 Dean Martin Drive, Suite 110
     Certificates, Series 2005-8                       Las Vegas, NV 89139
18
                                                       Attorneys for Defendant, SFR Investments
19                                                     Pool 1, LLC

20
                                                 ORDER
21
             IT IS SO ORDERED.
22
                        15th day of _____________,
             Dated this ____         May           2019.
23
                                              ________________________________
24                                                    ________________________________
                                              RICHARD   F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
25                                            UNITED STATES DISTRICT JUDGE
26                                            DATED this

27
28



                                                Page 2 of 2
